Appeal by defendant, as limited by his motion, from sentences of the County Court, Nassau County, imposed August 4, 1976, upon his convictions of driving while intoxicated, as a felony, and criminal possession of a forged instrument (three counts), upon his pleas of guilty, the sentences being concurrent terms of imprisonment with a minimum of 1 Vi years and a maximum of 3 years, upon a determination that he was a second-felony offender. Sentences imposed upon the convictions of criminal possession of a forged instrument affirmed.. No opinion. Sentence imposed upon the conviction of driving while intoxicated, as a felony, reversed, on the law, and action remanded to the County Court for resentencing as to the said conviction. Defendant could not be sentenced as a second-felony offender upon his conviction of driving while intoxicated, which is a crime under the Vehicle and Traffic Law and not the Penal Law (see People v Tyler, 46 AD2d 997; People v Speranza, 80 Mise 2d 798). Hargett, J. P., Damiani, Rabin and O’Connor, JJ., concur. 33 The People of the State of New York, Respondent, v Lymónd